ADKINS, Justice.
The District Court of Appeal, Second District, has certified to this Court that its decision reported at 382 So.2d 325 is one which involves a question of great public interest. We have jurisdiction. Art. V, § 3(b)(4), Fla.Const. (1980).
On the basis of our decision in Parker v. State, 406 So.2d 1089 (1981), we find that the information in question charged appellee with commission of a second-degree felony under section 893.13(l)(a)(2), Florida Statutes (Supp.1976).
We therefore quash the district court’s decision in this cause and remand the same to that court for resolution consistent herewith.
SUNDBERG, C. J., and BOYD, OVER-TON, ALDERMAN and McDONALD, JJ., concur.